Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 12/7/2022, which was received 5/12/2022. Acknowledgment is made to the amendment to claims 1 and 12 in the response filed 3/7/2022. Applicant’s amendment and remarks have been carefully considered and were persuasive in regards to the USC 102 rejection and Double Patenting rejection. The double Patenting Rejection has been removed, however, after further search and consideration the USC 102 rejection the following new ground of rejection is provided below modified as necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Word Art 1-12 (a collection of articles and webpages defining the state of the art of word cloud art) in view of Gananathan et al. US PG PUB 20120177303.

In regards to claim 1, Word Art discloses a computer-implemented system to create personalized artwork, including at least one of words and symbols, for making personalized goods, the system comprising:
an art creation server comprising a processor, a data store, and a controller comprising a plurality of subsystems including a data management engine, a randomization engine, and an online shopping engine (Word art 10, data management and online shopping/ordering (Word art 11, depicts the results of randomization engine as words are randomly placed in a selective manner to create a word cloud within a selected shape);
wherein each of the plurality of subsystems is configured to manipulate data included in the data store (Word art 10, data is inputted by the user into the management engine which is used to create the personalized art work):
wherein the data management engine is configured to receive a plurality of art objects (Word art 10, “select shapes”);
Word Art teaches wherein the randomization engine is configured to automatically generate the personalized artwork by selectively layering a subset of the plurality of art objects, defined as selected art objects including selected words, (Word art 11, personalized artwork is created with saved words and selected object to create randomly selected word within the confines of the selected shape), but does not specifically mention the objects include selected symbols, and/or selected images. Gananathan teaches the objects include selected symbols, and/or selected images (Gananathan, para 0006, “transformation of digital art forms comprising 2D/3D images, photos, videos, music, voice or other art forms generated from the input of other digital data, particularly text messages, such as, SMS, email, Tweets, and the like sent from computers or mobile devices”, note that texts messages, well before the effective date of the instant invention, included selected symbols and images such as emojis and since Gananathan teaches using the entirety of text messages and therefore, the teaching is understood to include the symbols and objects readily available to the author of a text at the time of the invention). It would have been obvious to a person having ordinary skill in the art at the time of the invention to include in Word Art, the objects include selected symbols, and/or selected images  as is taught by Gananathan, since this will for the message to be used without painstakingly having to remove symbols and emojis that were embedded in the message.
wherein selectively layering the subset of the plurality of art objects includes laying a first one of the plurality of art objects over a second one of the plurality of art objects to create the personalized artwork so that the first one of the plurality of art objects is visible after the second one of the plurality of art objects is layered thereon (Gananathan, FIGs 5a-c);
wherein the randomization engine is configured to automatically generate a rendering of the personalized artwork and display the rendering on a display screen, wherein the rendering is configured to be edited by a user (Word art 11, different symbols with randomized word art are presented to the user for selection and uploading to the system for printing);
wherein the online shopping engine is configured to process a purchase order for a good including the personalized artwork (Word art 12, word art is processed using your perfect canvas shopping cart); and
wherein the data store is configured to store the selected art objects, the personalized artwork, and the purchase order as personalized purchase information configured to be output to a production end for making the good to include the rendering of the personalized artwork using the personalized purchase information in the data store (Word art 10, “Save & Order”, button).

In regards to claim 2, the combination of Word Art and Gananathan teaches wherein the data management engine is further configured to retrieve from the plurality of art objects a pre-set outline shape, a pre-set design element, and a pre-set medium setting (Word art 10).

In regards to claim 3, the combination of Word Art and Gananathan teaches an art object server configured to be in data communication with the art creation server; wherein the data management engine is further configured to retrieve at least one of the pre-set outline shape, the pre-set design element, and the pre-set medium setting from the art object server (Word art 10, Word Cloud Builder”).

In regards to claim 12, the combination of Word Art and Gananathan teaches a computer-implemented method to create personalized artwork, including at least one of words and symbols, for making personalized goods, including the use of an art creation server comprising a processor, a data store, and a controller comprising a plurality of subsystems including a data management engine, a randomization engine, and an online shopping engine with each of the plurality of subsystems being configured to manipulate data included in the data store, the method comprising:
receiving a plurality of art objects with the data management engine; automatically generating the personalized artwork with the randomization engine by selectively layering a subset of the plurality of art objects, defined as selected art objects including selected words, selected symbols and/or selected images;
automatically generating, using the randomization engine, a rendering of the personalized artwork and displaying the rendering on a display screen, wherein the rendering is configured to be edited by a user;
processing a purchase order, using the online shopping engine, for a good including the personalized artwork; and
storing the selected art objects, the personalized artwork, and the purchase order as personalized purchase information in the data store; and
outputting the personalized purchase information from the data store to a production end for making the good to include the rendering of the personalized artwork; 
wherein selectively layering the subset of the plurality of art objects includes laying a first one of the plurality of art objects over a second one of the plurality of art objects to create the personalized artwork so that the first one of the plurality of art objects is visible after the second one of the plurality of art objects is layered thereon. (see response to claim 1).

In regards to claim 13, the combination of Word Art and Gananathan teaches retrieving, using the data management engine, from the plurality of art objects a pre-set outline shape, a pre-set design element, and a pre-set medium setting (see response to claim 2).

In regards to claim 14, the combination of Word Art and Gananathan teaches retrieving, using the data management engine, at least one of the pre-set outline shape, the pre-set design element, and the pre-set medium setting from an art object server in data communication with the art creation server (see response to claim 3).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3,12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625